Citation Nr: 0004690	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1941 until 
February 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1997 from the Fargo, North Dakota Regional 
Office (RO) which granted service connection for PTSD, and 
assigned a 10 percent evaluation, effective from December 5, 
1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD is manifested by 
complaints of flashbacks, frequent nightmares, irritability, 
reliving of combat events, anxiety, depression, and social 
withdrawal, chronic sleep impairment, and mild memory loss, 
productive of no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 30 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 
9411 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was granted by rating action 
dated in July 1997, and a 10 percent disability evaluation 
was established from the date of the claim received on 
December 5, 1996. 

The appellant asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.

The Board finds that the veteran's claim for an increased 
rating for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the 
veteran's claim is well grounded because he has a service-
connected psychiatric disability and evidence is of record 
that he claims shows exacerbation of the disorder.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998). The rule from Francisco v. Brown, 
7 Vet.App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet.App. 119 (1999). 

A 10 percent rating is warranted for PTSD when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.  
A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R.§ 4.130, Code 9411 

The veteran underwent a PTSD evaluation in November 1996 at a 
VA outpatient clinic.  He related that he now had multiple 
daily intrusive recollections of military combat events 
during World War II, and felt a great deal of sadness and 
some anger when he had those memories.  He noted that he also 
had feelings of survivor's guilt, flashbacks and bad dreams 
about war to the point of sometimes waking up in a cold 
sweat.  He said that he would walk around the house to check 
security.  His son who accompanied him verified that this had 
been a pattern. 

The appellant indicated that he also had physical reactions, 
such as a racing heart and shivering when reminded of the 
war, and said that he avoided situations that reminded of him 
of combat or thinking about it as much as he could.  He 
related that he had had undergone a marked personality change 
after the war and became much more tense, more cautious, less 
trusting and had more trouble with his temper as well as 
emotional numbing after that time.  He said that he had 
difficulty with sleep and concentration, and was irritable 
and extremely hypervigilant which his son corroborated.  It 
was noted that he startled quite easily, had problems with 
depression and found it difficult to enjoy himself.

Following evaluation, it was the examiner's impression that 
the veteran appeared to meet the criteria for PTSD secondary 
to quite extensive combat experiences, and that he also had a 
major depression which appeared to be secondary to PTSD. 

On the same date in November 1996, the veteran was referred 
to a VA staff psychiatrist as an urgent walk-in on account of 
his various combat-related symptomatology for evaluation for 
medication for depression.  He reported a great deal of 
daytime anxiety and problems with any type of crowds, as well 
as difficulty falling asleep and staying asleep.  Upon mental 
status examination, he was alert and oriented and denied 
persistent depressed mood.  He admitted to intrusive thoughts 

and flashbacks on a daily basis and said he frequently 
checked the security of his house.  Following evaluation, the 
veteran was prescribed medication for his sleep disorder. 

On VA psychological evaluation by B. Engdahl, Ph.D. in March 
1997, the veteran reported daily intrusive recollections of 
combat experiences, nightly combat nightmares, and occasional 
blank spells during which the veteran reports he is 
visualizing combat scenes.  He avoided reminders of combat 
and described psychogenic amnesia related to his combat 
experiences.  He reported emotional detachment from others.  
The interviewer opined that the veteran's chronic PTSD was 
moderately severe, with significant social and industrial 
impairment.  An "approximate GAF score of 60" was noted.

The appellant was afforded a VA psychiatric examination for 
compensation and pension purposes in April 1997.  At that 
time, he reiterated extensive background history relating to 
his combat experiences and the symptoms he had had since that 
time.  On this occasion, it was noted that he kept a loaded 
gun beside his bed, and had recollections of the smell of 
decomposing bodies.  It was indicated that he kept himself 
busy as a way of distraction.  It was noted that he watched 
television, liked to help out if he could, and walked around 
the farm.  He indicated that he felt detached from his family 
but it was noted that he was actually very close to them as 
indicated by information gathered during the course of a 
structured interview and psychological testing.  It was 
reported, however, that he had some general feelings of 
social isolation and a persistent problems with people of 
Asian extraction.  He related that he had crying spells at 
times and depressed feelings.  He reported having startle 
response and temper problems (without violence to people or 
objects), and that he was hypervigilant.

Upon mental status examination, the veteran was observed to 
be casually dressed and fairly neat in appearance, pleasant, 
oriented, alert and cooperative.  It was noted that affect 
was a bit labile and that he came to the point of tears when 
describing some of his memories.  Speech was normal in 
mechanics and content and associations were coherent and 
relevant.  It was noted that he had difficulty staying asleep 
with war-related nightmares and sweats.  A pertinent 
diagnosis of PTSD was rendered.  Psychosocial stressors were 
felt to be moderate, including some social isolation since 
the death of his wife, visual problems and general problems 
with aging.  A General Assessment of Functioning (GAF) score 
of 60 was determined.

VA outpatient clinic records dated from August 1997 to 
January 1998 show that the appellant was involved in a WWII 
PTSD group.  In November 1997, he was observed to be 
moderately depressed, tense, anxious, worried, irritable, 
frustrated and withdrawn.  In December 1997, it was reported 
that some of his symptoms had improved with the use of drugs 
but that he continued to have nightmares and intrusive 
thoughts.  He reported he spent time with his family and had 
no friends.  In January 1998, it was recorded that the 
veteran continued to be moderately depressed, tense, anxious, 
worried, irritable, frustrated and withdrawn.

The veteran was referred for evaluation in December 1997 for 
sleep disordered breathing or some other difficulty causing 
excessive daytime sleepiness where it was noted that he had 
demonstrated such symptoms for many years with worsening 
during the past several years.  It was reported that he 
generally retired around 10:00pm and slept until two or three 
o'clock and would awaken spontaneously.  It was indicated 
that he had a history of PTSD and would awaken with a 
nightmare once of twice, weekly.  It was reported that the 
veteran described jumping from his bed occasionally which he 
said was dream related.  It was indicated that he had also 
been known to yell, scream and talk during his sleep.  On 
mental status examination, it was observed that the appellant 
was pleasant and affable and neatly and casually dressed.  
His daughter accompanied him.  It was reported that he 
related comfortably with the examiner.  Speech was lucid and 
coherent.  Mood was euthymic and affect was appropriate.  
Thought content revealed no aberrant form or content.  It was 
noted that he appeared to be cognitively intact.  Following 
evaluation, it was recorded that a sleep study would be 
pursued. 


Analysis

The evidence shows that the veteran's service-connected PTSD 
is currently manifested by symptomatology which includes 
flashbacks, nightmares, evidence of sleep disturbance, 
irritation, anxiety and depression, avoidance of depictions 
of war and some preoccupation with his wartime experiences.  
His PTSD symptomatology appears to be chronic in nature.  The 
appellant has reported social withdrawal, as well as 
diminished interest in everyday activities and pursuits.  VA 
outpatient clinic notes of record indicate that while 
medication has helped to some extent, in his WWII group, he 
was consistently observed to be moderately depressed, tense, 
anxious, worried, irritable, frustrated and withdrawn.  

The Board finds in this instance that the veteran's cognition 
has been shown to be substantially intact on examination, and 
general functioning appears to be satisfactory in terms of 
routine behavior, self-care, and normal conversation.  
However, there is evidence of depressed mood, mild memory 
loss, anxiety, and sleep impairment of such frequency that 
they would comport with the criteria for a 30 percent 
disability evaluation of occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  Moreover, his reported GAF score of 60 
is indicative of no more than moderate difficulty in social 
and occupational functioning.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).  The Board thus finds that 
the extent of the veteran's chronic psychiatric 
symptomatology in its totality more nearly approximates the 
criteria for the assignment to the next higher rating in this 
regard.  See 38 C.F.R. § 4.7.  However, there are no 
indications of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week, difficulty in understanding complex 
commands, impaired judgment, impaired abstract thinking, or 
disturbances of motivation and mood consistent with the 
criteria for a 50 percent rating.  The Board finds that a 30 
percent disability rating adequately contemplates any and all 
PTSD symptomatology now indicated effective the date of the 
award of service connection, December 5, 1996.  38 U.S.C.A. 
§§ 1155, 5107(a); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 
9411 (1999), Fenderson.  

The Board would also point out that in reaching its decision 
in this case, only the provisions of the VA's Schedule for 
Rating Disabilities have been considered.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1999) only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

The benefit of the doubt has been resolved in the veteran's 
favor to the extent indicated.  38 U.S.C.A. § 5107.


ORDER

An increased initial rating of 30 percent for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

